Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed 16 December 2021.  Claim 1 has been amended.  Claims 2-4 are new.  Claims 1-4 are pending and has been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the usage goals" in 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones-McFadden et al. (US 2017/0123602 A1) in view of Cardozo et al. (US 2016/0073351 A1).

Claim 1. Jones-McFadden discloses a handheld mobile computing device, comprising: 
a computing system, systems, methods and computer program product (P. 0038) on a mobile device (P. 0047), 
including a plurality of applications executing on the computing system, different applications may be related to different targets (P. 0039) on a user device and associated with a user, including financial applications and other applications (P. 0040, Fig. 1); 
a motion detector, the user device may include a motion sensor (P. 0067); 
a global positioning system receiver, the user device may include a GPS (P. 0067); 
a touch-screen display to display a user interface and detect user selections from the user interface, the user device may include a touch screen (P. 0048) displaying a user interface (P. 0107); 
a goal-setting user interface including a dashboard and a plurality of user-selectable menu options, the goal-setting user interface including display elements allowing a user to enter one or more selections regarding a plurality of different categories of personal goals, the system determines one or  more applications to aid the user ;
a recommendation engine executing on the computing system, the recommendation engine including a data structure to associate applications with categories of personal goals, a user may select a target and targets based on the categorized applications are presented to the user (P. 0038) applications and suggestions for achieving targets are provided (P. 0071) and the system may determine target categories based on analyzing the application information and the user information and determine one or more targets for each category (P. 0096);  
entering one or more parameters regarding one or more personal goals through the goal-setting user interface, the system may enable the user to configure the target by modifying one or more parameters (P. 0144)
an activity and context tracking system including computer instructions operable on the computing system to: obtain the user's location, the system may monitor the user’s location (P. 0094); 
obtain the time of day, the system notes the on-time patterns of user devices and controls the devices based on the patterns of the user (P. 0076) target attributes may comprise a target time period, optimal values of target benefits, optimal values of the one or more control factors and the like (P. 0096) the system determines the time of day, e.g. the times of day when the user is home or away from the house during different days and times of day, and/or the like (P. 0114); 
obtain motion information from the motion detector, a user’s movement may be monitored, e.g. a health target may comprise monitoring control factors like the user's pulse/heartbeat, movement comprising number of steps, elevation of path and the like, throughout the day (P. 0099, P. 0112); 
obtain location information from the global positioning receiver, the system may monitor the user’s location (P. 0094); 
obtain app usage information, the applications related to the selected targets may be monitored automatically by the ; 
obtain operating mode changes for the mobile device, devices may be associated with a personal environment, such as wearable devices, e.g. watch, exercise band (P. 0054) the system may transmit control signals to a device that is offline, that cause the device to connect to a network for real time information transfer, or that cause the device to turn on from a suspended state (P. 0090) the system determines one or more targets being configured to be completed by modifying one or more control factors associated with one or more devices (P. 0092) and identify a target device, wherein a target device may be a portable device, and the system may monitor control factors via a wearable fitness device/or a smart phone (P. 0099); and 
a recommendation engine including computer instructions operable on a computing system and using the parameters respecting the personal goals, as specified using the goal-setting user interface, and information from the activity and context tracking system, and analyzing the acquired information to generate, applications that a user utilizes are identified and categorized, and additional .

Jones-McFadden does not explicitly disclose send messages identifying opportunities for the user to change their behavior to better align the use of the handheld mobile computing device with the usage goals, as disclosed in the claims.  However, Jones-McFadden discloses a user may select one or more features are associated with the additional applications and modify at least one control factor associated with the application (P. 0009) suggestions for achieving targets are provided to a user (P. 0071) an optimum value for the one or more features is determined by retrieving past information associated with the devices and/or the applications, and determine an impact of the device on the user's target based on the retrieved information .  While Jones-McFadden discloses that suggestions, analogous to the claimed message,  may be made to a user to more efficiently use resources controlled by a device, Jones-McFadden does not explicitly disclose that the suggestions are for the user’s behavior with the mobile device.  However, in the same field of invention, Cardozo discloses based on a currently running application on a mobile device, the system determines whether a device battery is charged enough to run future applications and outputs a notification that battery power is low (P. 0079) the controller of the device may learn a behavior pattern variation of the user by using various applications with respect to time and location (P. 0251).  Therefore, considering the teachings of Jones-McFadden and Cardozo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine send messages identifying opportunities for the user to change their behavior to better align the use of the handheld mobile computing device with the usage goals with the teachings of Jones-McFadden.  One would have been motivated to combine send messages identifying opportunities for the user to change their behavior to better align the use of the handheld mobile computing device with the usage goals with the teachings of Jones-McFadden in order to aid the user of Jones-McFadden in making the most efficient use of the resources on the user’s own mobile device in addition to devices that the user may control with the mobile device (Jones-McFadden: P. 0129).

the applications related to the selected targets may be monitored automatically by the system, and information from the applications are aggregated and feedback regarding the applications is provided to the user in order to help the user achieve the selected targets (P. 0038) application data includes a user's activity history associated with the applications (P. 0090).

Claim 3. Jones-McFadden and Cardozo disclose the computing device of claim 2, and Ledevina discloses wherein the app usage data comprises what apps were used and when and where were they used, application data includes a user's activity history associated with the applications and (P. 0090) and uses the device location to determine the appropriate application for the determined location (a target is a variable location, savings on in-store purchases and retrieve relevant coupon applications)  (P. 0097).

Claim 4. Jones-McFadden and Cardozo disclose the computing device of claim 1, and Jones-McFadden further discloses the personal goals are based on location data, application data is used with the device location to determine the appropriate application for the determined location (a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Amendments to Claim 1 include: allowing a user to enter one or more selections regarding a plurality of different categories of personal goals: a recommendation engine executing on the computing system, the recommendation engine including a data structure to associate applications with categories of personal goals: entering one or more parameters regarding one or more personal goals through the goal-setting user interface.
New prior art reference Jones-McFadden discloses that a number of applications may be installed on a user’s mobile device for the purpose of meeting certain user targets, wherein the targets may be financial, shopping, travel, etc.  The mobile device may also connect to and control other devices.  A user’s application and device history is monitored and a user’s application history and application location usage is used to suggest an application to a user.  Jones-McFadden may also assist a user in making more efficient use of device resources, for example, home device settings to lower energy use.  However, Jones-McFadden does not explicitly disclose that the user is 
New prior art reference Cardozo has been combined with Jones-McFadden for the limitation of send messages identifying opportunities for the user to change their behavior to better align the use of the handheld mobile computing device with the usage goals.  Cardozo discloses monitoring current app usage and notifies a user that the battery of the mobile device is insufficient for future app use.  Adding this feature to Jones-McFadden would aid the user of Jones-McFadden in making the most efficient use of the resources on the user’s own mobile device in addition to devices that the user may control with the mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/20/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177